Case 1:21-cr-00595-TJK Document 10 Filed 09/22/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on August 11, 2021
UNITED STATES OF AMERICA : CRIMINAL NO.

v. : MAGISTRATE NO. 21-MJ-536

JAMES RUSSELL DAVIS, : VIOLATIONS:
: 18 U.S.C. § 231(a)(3)
Defendant. : (Civil Disorder)
: 180U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
18 U.S.C. § 1752(a)(4)
(Engaging in Physical Violence in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(F)
(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, officers from the United States Capitol Police Department and the

Metropolitan Police Department, lawfully engaged in the lawful performance of his/her official
Case 1:21-cr-00595-TJK Document 10 Filed 09/22/21 Page 2 of 3

duties incident to and during the commission of a civil disorder, and the civil disorder obstructed,
delayed, and adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 23 |(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
did knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-
off, and otherwise restricted area within the United States Capitol and its grounds, where the Vice
President and Vice President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in
violation of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
did knowingly, engage in any act of physical violence against any person and property in a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
Case 1:21-cr-00595-TJK Document 10 Filed 09/22/21 Page 3 of 3

within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
willfully and knowingly engaged in disorderly and disruptive conduct within the United States
Capitol Grounds and in any of the Capito! Buildings with the intent to impede, disrupt, and disturb
the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct
in that building of a hearing before or any deliberation of, a committee of Congress or either House
of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States
Code, Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, JAMES RUSSELL DAVIS,
willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings.
(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,

United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Dass

Attorney of the United States in
and for the District of Columbia.
